Title: General Orders, 26 October 1777
From: Washington, George
To: 

 

Head Quarters, Whitpain [Township, Pa.] October 26th 1777.
Parole Worcester.C. Signs Rutland. Salem.


The Court of enquiry of which General Greene was president, relative to the complaint against General Maxwell, report their opinion as follows—“The Court of enquiry having fully inquired into the complaints, exhibited by Lieut. Col. Heth, against Brigadier General Maxwell, while commanding the light-corps, are clearly of opinion, that they are without foundation; saving that it appears, he was once during said time disguised with liquor in such a manner, as to disqualify him in some measure, but not fully, from doing his duty; and that once or twice besides his spirits were a little elevated by spiritous liquor—The court submit to His Excellency’s better judgment, whether Genl Maxwell from these instances of deviation, ought to be subjected to a trial by court martial.”
The Commander in Chief directs that the General Court Martial of which Genl Sullivan is president, as soon as the trial before them is finished, proceed to the trial of Brigadier General Maxwell, upon the complaints referred to in the foregoing report.
The Commander in Chief approves the following sentences of a General Court martial, of which Col. Brodhead was president, held the 17th—18th and 19th instant, and orders that they be put in execution forthwith—viz.
Lieut. Col. John Markham, of the 8th Virginia regiment, charged with “Having left the regiment in time of action, on the 4th instant, and also, on the retreat of the same day”; and also charged with “Delay when ordered to support the advanced guard”—was, by the unanimous opinion of the court, found guilty of the charges exhibited against, and sentenced to be cashiered.
Capt. McCormick of the 13th Virginia regiment charged with “Laying down in time of action and behaving in a cowardly, unofficerlike manner”—was acquitted with honor.
Lieut: Crain of the 15th Virginia regt charged with “Disobedience of orders, also with breaking his arrest”—acquitted by the unanimous opinion of the court.
Lieut. Thomas Moore of Capt. Harrison’s company in the 13th Virginia regiment charged with “Encouraging the men to breed a mutiny, and otherwise behaving unbecoming the character of a Gentleman or officer”—was acquitted.
Thomas Roach a matross in Capt. Serjeants company of artillery in

Col. Crane’s regt of artillery charged with “Desertion, and attempting to go to the enemy”—The Court are unanimously of opinion the prisoner is guilty of the charge against him, and do unanimously sentence him to suffer death. This sentence is to be executed to morrow at twelve o’clock, near the artillery park, 60 men with officers, from each brigade, are to attend the execution.
Capt. Thomas Patterson of Col. Dayton’s regiment, is appointed Brigade Major (pro tempore) for Genl Maxwell’s brigade, and is to be obeyed as such.
After Orders. The execution of Thomas Roach is respited for three days.
